         Case 4:19-cv-04366 Document 1 Filed on 11/06/19 in TXSD Page 1 of 9



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    CLVR RIVERBEND, LLC,                                §
                                                        §
             Plaintiff,                                 §
                                                        §                               4:19-cv-4366
                                                                     CIVIL ACTION NO.: ________
    v.                                                  §
                                                        §
    UNIVERSAL NORTH AMERICAN                            §
    INSURANCE CO. / HOWARD                              §
    WAGNOR,                                             §
                                                        §
             Defendant.                                 §

                                         NOTICE OF REMOVAL

         NOW INTO COURT, through undersigned counsel, comes Defendant, Universal North

America Insurance Company (hereafter referred to as “Universal”), improperly named as

“Universal North American Insurance Co.,” a Write-Your-Own (“WYO”) Program carrier

participating in the United States government’s National Flood Insurance Program (“NFIP”),

pursuant to the National Flood Insurance Act of 1968 (“NFIA”), as amended, appearing herein in

its “fiduciary”1 capacity as the “fiscal agent of the United States,”2 and at the expense of the U.S.

Treasury.3     An index of all documents being filed contemporaneously with this Notice of

Removal pursuant to Local Rule LR81 is attached as Exhibit A.

         As discussed herein, Plaintiff’s lawsuit may only be addressed in this federal court,

because Plaintiff has succinctly placed at issue matters exclusively regulated by the Federal

Emergency Management Agency (“FEMA”) under authority of the Congress pursuant to 42

U.S.C. §4013(a). Universal, therefore, files this Notice of Removal removing this matter from the



1
  44 C.F.R. §62.23(f).
2
  42 U.S.C. §4071(a)(1); Gowland v. Aetna Cas. & Surety Co., 143 F.3d 951, 953 (5th Cir.1998).
3
  Grissom v. Liberty Mu. Fire Ins. Co., 678 F.3d. 397, 399-400, 402 (5th Cir. 2012).


                                                       -1-
      Case 4:19-cv-04366 Document 1 Filed on 11/06/19 in TXSD Page 2 of 9



Justice Court of Wharton County, Texas to the docket of this Honorable Court and would

respectfully show as follows:

                                                  I.

       1.        On September 6, 2019, Plaintiff, CLVR Riverbend, LLC filed a lawsuit entitled

“CLVR Riverbend, LLC v. Universal North American Insurance Company / Howard Wagnor” in

the Justice Court of Wharton County, Texas, bearing Docket No. SC1927. See Exhibit B (a copy

of Plaintiff’s lawsuit and all pleadings served on Universal to date).

       2.        Universal hereby removes this case from state court to this federal court, pursuant

to 42 U.S.C. § 4072; 44 C.F.R. Pt. 61, App. A(2), arts. VII(R), IX; 28 U.S.C. §§ 1331, 1337,

1367, 1441(c).

                                                  II.

       A.        REVIEW OF THE PLAINTIFF’S ORIGINAL PETITION

       3.        Plaintiff is the owner of the property located at 2500 Junior College Blvd.

Wharton, Texas 77488, and had an insurance policy issued by Universal insuring the above

property. This policy of insurance is evidenced by the Flood Policy Declarations, attached as

Exhibit C.

       4.        In its Small Claims Petition, Plaintiff alleges that Universal denied coverage for

flood damages.

       5.        Plaintiff seeks damages totaling $ 7,255.32.

       B.        THE FEDERAL GOVERNMENT’S RULES AND THE WYO PROGRAM
                 CARRIER'S ROLE

       6.        Congress underwrites all operations of the NFIP through the U.S. Treasury, which

includes appropriations for both the adjustment of claims and the payment of those claims.




                                                  -2-
          Case 4:19-cv-04366 Document 1 Filed on 11/06/19 in TXSD Page 3 of 9



Similarly, Congress has conferred “rule-making power upon the agency created for carrying out

its policy,” specifically FEMA.

           7.      Congress delegated rulemaking authority exclusively to the Federal Government to

determine the conditions of insurability and to write the flood policy. See 42 U.S.C. § 4013(a).

Decades ago, FEMA exercised its authority under §4013(a) to adopt, by regulation, the terms and

conditions of insurability, which includes the SFIP codified at 44 C.F.R. Pt. 61, App. A(2).

           8.      Pursuant to Congressional authorization found at 42 U.S.C. §4071(a)(1), FEMA

uses “Write-Your-Own” companies like Universal to aid it in its statutory duty to administer the

National Flood Insurance Program.              Id.; see also 42 U.S.C. § 4081(a)(permitting FEMA’s

Director to enter into arrangements with private insurance companies in order to make use of their

“facilities and services”); 44 C.F.R. § 62.23(a)-(d) (establishing the WYO program to permit

private insurers to sell and administer Standard Flood Insurance Policies).

           9.      Universal, as a WYO Program carrier, is authorized to issue the SFIP which is a

federal regulation found at 44 C.F.R. Pt. 61, App. A(2), on behalf of the federal government

pursuant to the “Arrangement” between itself and FEMA.4 The flood policy referenced is a

General Property Form SFIP codified and found at 44 C.F.R. Pt. 61, App. A(2), a copy of which

is attached as Exhibit D.

           10.     Universal cannot waive, alter or amend any of the provisions of the SFIP. See 44

C.F.R. § 61.13(d); 44 C.F.R. Pt. 61, App. A(2), Art. VII(D).

           11.     The payments that Plaintiff seeks in this lawsuit constitute a direct charge on the

public treasury and would be binding upon the federal government. See Gowland., 143 F.3d at

953. Further, there is a presumption that federal funds are at risk in NFIP litigation, including the

sale and administration of flood policies. See Grissom, 678 F.3d at 402.

4
    The Arrangement can be found at https://www.fema.gov/media-library/assets/documents/17972.


                                                        -3-
       Case 4:19-cv-04366 Document 1 Filed on 11/06/19 in TXSD Page 4 of 9



       12.     The National Flood Insurance Program, the Standard Flood Insurance Policy, and

the Write-Your-Own Program carriers participating in the National Flood Insurance Program are

all governed by federal law, not state law:

       “Since the flood insurance program is a child of Congress, conceived to achieve
       policies which are national in scope, and since the federal government participates
       extensively in the program both in a supervisory capacity and financially, it is clear
       that the interest in uniformity of decision present in this case mandates the
       application of federal law.”

See West v. Harris, 573 F.2d 873, 881 (5th Cir. 1978)..

       13.     Based upon the foregoing, it is clear that the NFIP, the SFIP and WYO Program

carriers participating in the NFIP, such as Universal, are all governed by federal law, not state

law.

       C.      FEDERAL JURISDICTION

               (1) 42 U.S.C. § 4072 – Original Exclusive Jurisdiction

       14.     42 U.S.C. § 4072, conveys “original exclusive” jurisdiction over claims involving

claims handling and administration of the SFIP. This original, exclusive jurisdiction encompasses

all claims relating to the provision of flood insurance under the NFIA regardless of whether they

are pled in contract, tort, or other state statutory remedies, and regardless of whether the named

defendant is FEMA or a WYO insurer.

               (2).    28 U.S.C. §1331 – Federal Question Jurisdiction

       15.     Universal contends that the SFIP is a codified federal regulation found in its

entirety at 44 C.F.R. Pt. 61, App. A(2) and is governed exclusively by federal laws and the NFIA.

As per the terms of the SFIP, “this policy and all disputes arising from the handling of any claim

under the policy are governed exclusively by the flood insurance regulations issued by FEMA, the

National Flood Insurance Act of 1968, as amended (42 U.S.C. §4001, et seq.), and federal




                                                -4-
      Case 4:19-cv-04366 Document 1 Filed on 11/06/19 in TXSD Page 5 of 9



common law.” 44 C.F.R. Pt. 61, App. A(2), art IX; (Exhibit D). Because the flood policy must

be interpreted using federal common law, federal jurisdiction exists pursuant to 28 U.S.C. § 1331.

See Constr. Funding, LLC v. Fidelity Nat’l Indem. Ins. Co., 636 F. App’x 207, 209 (5th Cir.

2016); Ferraro v. Liberty Mut. Fire Ins. Co., 796 F.3d 529, 531 (5th Cir. 2015).

       16.     In order to determine what, if any, U.S. Treasury benefits Plaintiff may be entitled

to receive, the Court will necessarily have to interpret the SFIP itself as well as the federal laws,

regulations, statutes and the FEMA Flood Manual governing the SFIP, including renewals of

SFIPs. Regardless of the source of funding for Plaintiff’s alleged actual damages, the Court will

have to interpret the SFIP and NFIP rules, regulations and FEMA written guidance to determine

whether the damages alleged fall within coverage of the SFIP—a federal regulation. Federal

common law governs such interpretation, and “if the language of a policy is clear and

unambiguous, it should be accorded its natural meaning.”           Hanover Building Materials v.

Guiffrida, 748 F.2d 1011, 1013 (5th Cir. 1984). As the SFIP is a federal law, and the NFIP rules

are promulgated by FEMA—the federal agency charged by the Congress with administering the

NFIP, necessarily the interpretation of the SFIP (and the federal laws governing the operation of

the NFIP) to determine the coverage provided thereunder, and any amounts due under the SFIP,

would require the interpretation of a federal law which presents a federal question.

       17.     Pursuant to 28 U.S.C. § 1331, and by operation of 28 U.S.C. § 1441(a), (b) and (c),

Universal asserts that there are multiple federal questions presented within the Plaintiff’s Original

Petition thereby making the action removable pursuant to 28 U.S.C. § 1331.

               (3).    Federal Jurisdiction under 28 U.S.C. § 1337

       18.     Removal of this case is also proper under 28 U.S.C. § 1337, which provides that

the district court shall have original jurisdiction of any civil action or proceeding arising under




                                                 -5-
      Case 4:19-cv-04366 Document 1 Filed on 11/06/19 in TXSD Page 6 of 9



any act of Congress regulating interstate commerce. Under the NFIA, 42 U.S.C. § 4001, et seq.,

Congress is regulating commerce by promulgating this complex and comprehensive statutory

scheme known as the National Flood Insurance Program. See C.E.R. 1988, Inc. v. Aetna Cas. &

Surety Co., 386 F.3d 263, 267 n.3 (3rd Cir. 2004). Under § 1337, removal is proper where the

facts alleged in the plaintiff’s petition bring into play an act of Congress that regulates commerce,

regardless of whether any reference to the said act appears in the Plaintiff’s pleadings. See Uncle

Ben’s Int’l Div. of Uncle Ben’s Inc. v. Hapag-Lloyd Aktiengesellschaft, 855 F.2d 215, 216-17 (5th

Cir. 1988); Crispin Co. v. Lykes Bros. Steamship Co., 134 F.Supp.704, 706 (S.D.Tex. 1955);

Puerto Rico v. Sea-Land Serv. Inc., 349 F.Supp.964, 973-74 (D.P.R. 1970).

       D.      THERE IS SUPPLEMENTAL JURISDICTION OVER ANY STATE LAW
               CLAIMS.

       19.     To the extent that any of the claims of the Plaintiff are not subject to federal

jurisdiction, this Court has jurisdiction over all such claims under 28 U.S.C. §1367, which

provides that “the district courts shall have supplemental jurisdiction over all other claims that are

so related to claims in the action within such original jurisdiction that they form part of the same

case or controversy under Article III of the United States Constitution.” 28 U.S.C. §1367; see

also Exxon Mobile Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 557 (2005).

       E.      PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN MET

       20.     Universal notes that its first knowledge or notice of the suit was on or about

October 21, 2019. This Notice of Removal was filed on November 11, 2019. Thus, this Notice

of Removal is “filed within the thirty days after receipt by the defendant,” as required by 28

U.S.C. §1446(b), and it is therefore timely.

       21.     The insured property is located at 2500 Junior College Blvd., Wharton, Texas

77488. See Exhibit C. Thus, venue is proper in this Court pursuant to 42 U.S.C. § 4072 and 44



                                                 -6-
      Case 4:19-cv-04366 Document 1 Filed on 11/06/19 in TXSD Page 7 of 9



C.F.R. Pt. 61, App. A(2), Art. VII(R), as the property is located within the jurisdictional territory

of this Court.

       22.       Pursuant to 28 U.S.C. § 1446(a), attached hereto as Exhibit B is a copy of all

processes, pleadings, and orders served on Universal to date.

                                         CONCLUSION

       WHEREFORE, Defendant, Universal North American Insurance Company, prays that this

Notice of Removal be deemed good and sufficient, and that this matter be accepted onto this

Court’s docket.




                                                 -7-
     Case 4:19-cv-04366 Document 1 Filed on 11/06/19 in TXSD Page 8 of 9



Dated: November 6, 2019.           Respectfully submitted,

                                   BAKER & HOSTETLER, LLP

                                   By: /s/ Bradley K. Jones
                                       Douglas D. D’Arche
                                       State Bar No. 00793582
                                       Bradley K. Jones
                                       State Bar No. 24060041
                                       Ryan A. Walton
                                       State Bar No. 24105086
                                       811 Main St., Suite 1100
                                       Houston, Texas 77002
                                       Telephone: (713) 751-1600
                                       Facsimile: (713) 751-1717
                                       Email: ddarche@bakerlaw.com;
                                       bkjones@bakerlaw.com;
                                       rwalton@bakerlaw.com

                                   And

                                   NIELSEN & TREAS, LLC
                                   Iliaura Hands Esq.,
                                   USDC SDTX #968480
                                   TX State Bar #24033597
                                   Kim Tran Britt
                                   TX Fed. Bar #594865
                                   Louisiana State Bar #24896
                                   3838 N. Causeway Boulevard, Suite 2850
                                   Metairie, Louisiana 70002
                                   Telephone: (504) 837-2500
                                   Facsimile: (504) 832-9165
                                   Email: ihands@nt-lawfirm.com
                                   Email: kbritt@nt-lawfirm.com

                                   COUNSEL FOR DEFENDANT, UNIVERSAL
                                   NORTH AMERICA INSURANCE COMPANY




                                     -8-
    Case 4:19-cv-04366 Document 1 Filed on 11/06/19 in TXSD Page 9 of 9



                               CERTIFICATE OF SERVICE

        The undersigned certifies that on this 6th day of November, 2019, a copy of the
foregoing was served upon all parties or counsel of record via registered email and certified
mail, return receipt requested.

     Sean Gnekow
     2500 Jr. College Blvd.
     Wharton, Texas 77488
     209-351-4924
     sgnekow@gmail.com
                                        /s/Bradley K. Jones
                                        Bradley K. Jones




                                            -9-
